Citation Nr: 0523399
Decision Date: 08/25/05	Archive Date: 11/10/05

DOCKET NO. 95-13 156                        DATE AUG 25 2005

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii

THE ISSUES

1. Entitlement to service connection for post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for hepatitis.

3. Entitlement to service connection for bilateral hearing loss, to include as secondary to otitis externa.

4. Entitlement to service connection for peripheral neuropathy, to include as secondary to herbicide exposure.

REPRESENTATION

Appellant represented by: Kathy Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and K.D.

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The veteran served on active duty from June 1965 until May 1969.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decisions of the VA Regional Office (RO) in Honolulu, Hawaii that declined to reopen the claims of service connection for PTSD and bilateral hearing loss, and denied service connection for hepatitis and a compensable rating for otitis externa. The veteran was afforded a hearing before a hearing officer at the RO in August 1994. The transcript is of record.

By a decision entered in January 1998, the Board reopened the claim of service connection for PTSD and remanded all of the issues for further development. In a March 2000 decision, the Board determined that new and material evidence had been received to reopen the claim of service connection for hearing loss, and denied the claim on the merits, as well as service connection for PTSD and hepatitis. The Board also denied a compensable rating for otitis externa. A claim for entitlement to service connection for peripheral neuropathy, to include as secondary to herbicide exposure, which had become perfected for appeal was remanded for further development.

The veteran appealed the matter to the United States Court of Appeals for Veterans Claims (Court). In January 2001, the veteran's representative and the VA Office of General Counsel filed a joint motion to vacate the prior Board determination with

- 2 


the exception of the decision to remand the issue of service connection for peripheral neuropathy. The appellant affirmatively withdrew the issue of entitlement to an increased (compensable) rating for otitis externa from appellate consideration. By Order dated in February 2001, the Court granted the joint motion, vacated the Board's March 2000 decision with respect to the issues of , service connection for PTSD, bilateral hearing loss and hepatitis, and remanded the case to the Board for further action in accordance with the mandate of the Court.

By decision entered in August 2001, the Board reopened the claim of service connection for hearing loss. The claims of service connection for bilateral hearing loss, PTSD and hepatitis were remanded for further procedural and evidentiary development and readjudication.

In correspondence to the RO dated in October and December 2001, the veteran raised the issue of service connection for sinusitis and/or respiratory problems, to include as due to Agent Orange exposure. This matter is referred to the RO for appropriate consideration.

FINDINGS OF FACT

1. There is no verified evidence that the veteran engaged in combat in Vietnam, and no credible evidence of any other claimed stressors in a combat zone.

2. Hepatitis was not shown in service and there is no competent clinical evidence of record which links current hepatitis C to active service.

3. Bilateral hearing loss was first demonstrated many years after service, and there is no competent evidence linking current hearing loss to service.

4. Peripheral neuropathy was first clinically demonstrated many years after discharge from service and there is no probative clinical evidence of record that links it to service.

- 3 


5. The veteran failed to report for scheduled VA examinations and no cause was given for his failure to appear.

6. The veteran has moved, left no forwarding address and all correspondence sent to him has been returned.

CONCLUSIONS OF LAW

l. PTSD was not incurred in service. 38 U.S.C.A.§§ 1110,5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.304, 4.124 (2004).

2. Hepatitis was not incurred in or aggravated by service 38 U.S.C.A.§§ 1110, 5107; 38 C.F.R. § 3.303 (2004).

3. Bilateral hearing loss was not incurred in service. U.S.C.A. §§ 1110,5107; 38 C.F.R. §§ 3.303, 3.385 (2004).

4. Peripheral neuropathy was not incurred in service. 38 U.S.C.A.§§ 1110, 1116;. 5107 (West 2002 & Supp. 2005); 38 C.F.R. 38 C.F.R. §§ 3.303, 3.307, § 3.309 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of this appeal, the Veterans Claims Assistance Act of2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law. 38 U.S.C.A. §§ 5100,5102, 5103, 5103A, 5107, 5126 (West 200 & Supp. 2005). To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004). The Act and implementing regulations essentially eliminate the concept of the well-grounded claim. 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2004). They also include an enhanced duty on the part of V A to notify a claimant

- 4


of the information and evidence needed to substantiate a claim. 38 U.S.C.A.
§ 5103; 38 C.F.R. § 3.159(b) (2004). In addition, they define the obligation of V A with respect to its duty to assist the claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2004).

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, the Board finds that all required notification and development actions have been accomplished.

The statements of the case dated in July 1994, January 1998 and August 2004, and supplemental statements of the case dated in June 1990, October 1990, July 1991, September 1991, February 1995, December 1999, and August 2001 notified the veteran of the law and regulations governing entitlement to service connection, and the ways in which the current evidence failed to substantiate the claims. These discussions served to inform the veteran of the evidence needed to substantiate the claims. The November 2002 letter also discussed what evidence was needed to substantiate the claims.

VA has also provided notice as to what evidence, the veteran was responsible for submitting, and what evidence V A would undertake to obtain. See Quartuccio v Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159). The notice was provided in letters dated in August 2001, November 2002, and February 2004.

The November 2002 letter advised the veteran to tell VA about any information or evidence he wanted VA to obtain on his behalf, or send the information or evidence to VA. This notice served to advise him to submit relevant evidence or information in his possession. 38 C.F.R. § 3.159(b).

In Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VCAA required notice should generally be provided prior to the initial denial. The Court went on to say that its decision was not meant to invalidate any existing decision made prior to such notice, and that the Board would satisfy the VCAA notice requirements by ensuring

- 5 


that the proper notice was ultimately provided, or by providing an analysis as to why the claimant was not prejudiced by the absence of such notice. Id, at 120, 1224. The Court has reiterated this holding, and also held that delayed notice is generally not prejudicial to a claimant. Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App., April 14, 2005).

In any event, the veteran in this case was not prejudiced by any delayed notice. If he submitted additional evidence substantiating the claims, he would have received the same benefit as if he had supplied the evidence prior to initial adjudication. This is because the effective date of any award based on such evidence, would have been fixed in accordance with the claim that was the subject of the initial adjudication. 38 C.F.R. § 3.156(b) (2004) (new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision, if a timely appeal has been filed, will be considered as having been filed with the claim, which was pending at the beginning of the appeal period); see also 38 C.F.R.
§ 3.400(q)(1) (2004) (providing that when new and material evidence is received within the appeal period, the effective date will be set as if the prior denial had not been made).

The Board would also point out that the case has been remanded for further development on a number of occasions over the years, most recently in August 2001. Pursuant thereto, the veteran was scheduled for several VA examination, to include an opinion as to the etiology and onset of the claimed disabilities. In a letter dated in July 2003, he was advised that ifhe did not report for examination without good cause, the claim would be decided based on the evidence of record. The veteran failed to report for examinations in July 2003, December 2003, October 2003, January 2004.

Several pieces of correspondence sent to him dating from May 2004 were returned as "Box Closed - No Order" and Moved, Left No Address". In a letter dated in July 2004, the appellant's attorney wrote that she did not have any other address for the veteran, and that she had also been unable to reach him.

- 6 


When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. Examples of "good cause" include" but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 38 C.F.R. § 3.655 (2004).

As indicated above, the veteran has not cooperated in VA's attempt to secure evidence, including that which might be obtained by VA examination. He has not provided an up-to-date address and letters sent to him have been returned as undeliverable. In this regard, the Board emphasizes that the duty to assist is not always a one-way street. In order for VA to process claims, individuals applying for benefits have a responsibility to cooperate with the agency in the gathering of evidence necessary to establishing entitlement to benefits. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Kowalski v. Nicholson, No. 02-1284 (Jun. 8 2005).

In the joint motion, it was pointed out that in a February 1990, report of contact, an official at the U.S. Army and Joint Services Environmental Support Group (ESG), reported that he was waiting for the veteran's records to be declassified. The joint motion pointed out that there were ways to evaluate records that were classified, and that VA should undertake additional efforts to obtain credible supporting evidence of the claimed stressors.

The February 1990 report of contact, however, also contains the information that ESG expected to receive the veteran's records the following week. Indeed, a report of contact with the same official at ESG in March 1990, shows that a report was being prepared that day. Thereafter, numerous contacts were made with ESG and its successor organizations, and there were no reports of classified records. Thus the record indicates that the records were declassified and received at ESG, in accordance with the expectation expressed in February 1990. Since there have been no subsequent reports of classified records, pursuing procedures for considering these records could not yield evidence in support of the veteran's claim.

- 7 


Following numerous attempts to obtain credible supporting evidence of the claimed stressors, there remain no known avenues for securing evidence in support of those stressors.

The Board finds that all required development has been accomplished. VA has requested clinical reports from all sources identified by the veteran and there are no reported records that remain outstanding. It appears that all treatment records identified have been obtained. 38 U.S.C.A. § 5103A(b),(c). Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the veteran in substantiating his claim. Therefore, no further notice or assistance to the veteran is required to fulfill VA's duty to assist him in the development of the claim. 38 U.S.C.A. § 5103A(a)(2); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000). The claims are ready to be considered on the merits.

Law and Regulations: General

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110. Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2004).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

F or the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a

- 8 


diagnosis including the word" chronic." Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2004).

1. Service connection for PTSD

The veteran served in the U. S. Navy with a specialty equivalent to airplane electrician. He received the two Vietnam Service Medals (VSM) for duty involved in operational support of Vietnam campaigns. His DD-214 reflects that he had three years, four months and 12 days of foreign and/or sea service. He was assigned to Patrol Squadron Six at Barber's Point Naval Air Station in Hawaii from January 1966 to May 1969. Patrol Squadron Six received a Navy Unit Commendation for participating in Task Group 32.1 from January through March 1967 for fixed-wing antisubmarine warfare operations in the Pacific. The nature or location of the activity was not specified.

A report was received from D. M. Cooper, M.D., in which the veteran was described as passive-dependent individual who, for a variety of reasons, did not want to work. The lack of work effort was attributed to reasons that included natural laziness, a fear of failure and psychosomatic shoulder pain. A diagnosis of passive-aggressive personality, passive type was rendered.

The veteran filed a claim for service connection for PTSD in January 1985. He was scheduled for a VA social and industrial survey in March 1985 and reported having done well following service until a motor vehicle accident in 1978. He stated that in additional to musculoskeletal problems, he became severely depressed and had made a suicide attempt in 1980. He also reported having homicidal ideation when under stress, and wanting to use the skills he learned in Vietnam to wreak "havoc and destruction."

The veteran related that he had nightmares, flashbacks to Vietnam, and intolerance of people in authority. He reported having had three tours of duty in Vietnam

- 9 


totaling four years. He stated that his occupation in service was as a radar technician and underw8;ter sound detector, and reported that his primary duty was flying search and destroy missions up and down the coast of Vietnam. The appellant said that they flew over heavily concentrated enemy territory, and that firepower would be called in when the enemy was spotted. He related that one of his best friends was killed on such a mission.

The veteran recounted 12-hour patrols, and said that they were usually under heavy fire, but were not allowed to strike back. He stated that he was under incredible pressure and had to perform his job perfectly or the plane would be shot down. He further stated that the worst part of the duty occurred during his last tour because although he did not think that the United States had any business being in Vietnam, he was still required to perform his duties.

The social worker conducting the survey stated that the veteran was very reluctant to provide any specific details about his experiences in service because he stated that some of the events were still classified as top secret. He also declined to discuss any of his personal feelings about his experiences on the basis of the secretiveness of the work he performed. He stated that following service he did not return to his hometown because his mother told him that he would not fit in because he had developed a number of liberal political views.

The social worker stated that because the veteran would not provide any detailed information about his Vietnam experiences, she could not be certain whether he was demonstrating the symptoms of PTSD or those of depression. She also stated that because he had reported having flashbacks, which were a symptom of PTSD but not depression, she "leaned toward" a diagnosis of PTSD.

The veteran was also provided a VA psychiatric examination in April 1985 which included a review of the claims file. During that examination, he reported having undergone escape and evasion training so that he could participate in secret missions. He described this training as being very stressful as he was put into a black box, tortured, urinated on, and left on a deserted mountain to survive on his own. He stated that several men died during this training.

- 10 


The veteran reported being in Vietnam three months of each year from 1966 through 1968, and intermittently in 1969. He said that he flew air surveillance in a plane that contained electronic equipment, and relayed information on the location of the enemy to other units. When asked to describe his worst experience, he referred to the times the flights were shot at and not able to return fire. He stated that the aircraft was shot at numerous times, but that only received negligible damage.

The veteran stated that after returning home from the war he became distressed when he learned that several of his friends had died in Vietnam. He said that he began having difficulty sleeping with nightmares. He related that he worked regularly until a motor vehicle accident in 1978, at which time "everything started falling apart." He reported having seen a private psychiatrist since 1980, at which time he had tried to commit suicide.

The examiner stated that since the accident, the veteran had been preoccupied with getting money from the insurance company, and that he had threatened to blow up the insurance company's offices and those of his attorney out of frustration. The appellant reported having flashbacks and being socially withdrawn. Following review of the claims folder and examination, the examiner provided a diagnosis of dysthymic disorder. The examiner stated that the available information did not reveal the occurrence of a life-threatening stressor in the veteran's Vietnam experiences, although he reported having dreams and flashbacks about Vietnam. It was found that the evidence did not support a diagnosis of PTSD.

The veteran's treating therapist provided a March 1988 psychological evaluation in which it was noted that he was treating the veteran under the "Vietnam contract." The appellant denied having received any prior therapy. He reported significant emotional issues related to Vietnam, and related that he did not believe he could deal with them at that time. It was observed that he presented in a highly agitated and paranoid state, and expressed homicidal rage against the attorney handling his insurance claim.

- 11 


The veteran reiterated having served three tours in Vietnam, each of 12 weeks' duration. He related that his military occupational specialty was radar and underwater soundman and aviation electrician. He stated that he flew over Yankee Station on 12-hour surveillance flights and reported having seen heavy combat. He denied being wounded or having a problem with substance abuse.

The treating therapist's summary noted that the veteran had experienced an event outside the range of usual human experience that would be markedly distressing to almost anyone which he persistently re-experienced. It was found that he avoided stimuli associated with the event and demonstrated persistent symptoms of increased arousal.

The therapist noted that the veteran's combat roles included flying reconnaissance observation and receiving fire, being at a base camp that received incoming mortar fire, performing long-range reconnaissance patrol, and being in a combat zone without a weapon. It was reported that his Vietnam stressors also included firing his weapon at the enemy, killing the enemy, seeing someone killed. seeing wounded individuals, including the enemy, seeing dead bodies, experiencing the military objective as being dependent upon body count, and being bothered by the sight and sound of dying people. The therapist noted, however, that the veteran was unable to provide any detailed information about these claimed events. Following evaluation, a diagnosis of PTSD was rendered.

An April 1988, the veteran contacted VA in order to have his psychiatric medication (Valium) provided by VA. It was noted that he had previously been prescribed psychiatric medication by private physician who had left the area. The VA examiner related that the veteran gave a history of PTSD symptomatology, including anxiety. In May 1988, it was recorded that the veteran had little motivation for non-drug treatment for insomnia, and another medication was provided.

In his April 1988 claim for service connection for PTSD, the veteran stated that he had difficulty maintaining relationships, violent outbursts, nightmares, flashbacks, memory loss, and problems with authority figures, all of which he attributed to

., 12 


PTSD. He described the contents of his nightmares as images of death, being shot down, or wanting to hurt or kill someone. He reported feeling depressed and being withdrawn since 1978, and receiving medication for depression since 1980.

The report of a June 1988 VA psychiatric examination shows that the examiner. reviewed medical records from the claims file in conjunction with the examination. During the examination, the veteran reported having recurrent nightmares about his experiences in the Vietnam War and his friends being dead. He also reported having flashbacks in which he believed that he was under attack.

The veteran stated that while in Vietnam he was involved in intelligence activity and had duty in a "flying coffin." He reported flying in and out of areas under attack, being under fire while refueling, and men being hit and killed. He also give a history of heavy drinking in the past. The examiner attributed the veteran's psychiatric symptoms to PTSD, but noted the absence of any records confirming his military history. He found that the veteran's reported history was indicative of severe trauma during service.

In a March 1989 statement, the veteran reported that his combat experiences and exposure to the enemy while in Vietnam consisted of conducting Navy aerial surveillance in the demilitarized zone over North and South Vietnam. He stated that the flights lasted for 12 hours, during which the plane flew 50 feet above ground in order to observe enemy ship movement. He related that the plane in which he flew was continually shot at from the ships, but that they were not allowed to return fire because of the secret nature of the surveillance equipment on board the plane. He also stated that he experienced severe emotional stress at being the target when he saw the crews of the enemy ships going toward their guns, and not being able to defend himself. He reported that there were frequent gunshot holes in the plane.

In addition to the events described above, the veteran also reported having experienced severe stress when stationed at Cam Ran Bay. He stated that the enemy shelled a bridge near the base almost every night, and that American helicopters were trying to repel the Vietcong attacking the bridge. He related that

- 13 


the fighting occurred while he was guarding the surveillance planes. The appellant said that he only a sidearm for protection while guarding the planes. He reported having flashbacks about this experience and remembered the smell of the gunpowder. He stated that the attacks at Cam Ran Bay lasted more than three months, but did not indicate which months and year they occurred.

In a July 1989 statement, the veteran related that he was assigned to Patrol Squadron Six while stationed in Vietnam. He reiterated history of flying surveillance missions, being shot at and not able to return fire. He said that they were only authorized to call in a strike, and then they had to take pictures of the resulting wreckage and record the body count, which required them to fly at deck-level with the ships. He reported that these incidents occurred in the fall of 1965, the beginning of 1966, from January to March 1967, from December 1967 to January 1968, and in January 1969. The veteran recounted that that he was stationed at Cam Ran Bay from 1965 to 1968, and at Da Nang in 1969, and flew up and down the North Vietnamese coast and all of the area covered by I Corps. He stated that they flew out at high altitude and returned at low altitude. The veteran provided the name of one other crewmember, but did not indicate whether this crewmember had been killed or injured.

A December 1989 private medical report, apparently prepared in conjunction with the veteran's appeal of a Social Security disability indicates that a psychiatrist reviewed the veteran's medical records and concluded that although he suffered from intermittent depression or chronic dysthymia, his psychiatric symptoms did not result in a severe impairment. The psychiatrist stated that the injuries incurred in the 1978 motor vehicle accident were basically functional as no anatomical, biophysiological, or neurological cause could be found for his symptoms.

The psychiatric examiner noted that the veteran had been involved with treatment providers too numerous too mention, none of which appeared to have alleviated his complaints. It was reported that he had been involved in extensive litigation pertaining to the 1978 motor vehicle accident and subsequent accidents, and that he had demonstrated compensation-seeking behavior without any objective evidence of significant disability. He also stated that the veteran had demonstrated histrionic,

- 14


manipulative, and malingering behavior, and noted that although the psychological testing had produced a high score on the "fake scale," his psychiatric diagnoses had been based on testing rather than clinical findings.

In September 1989, the RO asked the United States Army and Joint Services Environmental Support Group (ESG) to verify the veteran's claimed PTSD stressors, and provided copies of his service personnel file and statements in which he described the claimed stressors. In March 1990 the ESG responded that they were unable to locate any Vietnam data to verify the stressors described by the veteran. It was reported, however, that the mission of Patrol Squadron Six, to which the veteran was assigned, was conducting all weather antisubmarine warfare (ASW) operations. The tasks in accomplishing that mission included detecting and tracking and, when directed, destroying enemy submarines. The squadron also conducted antisubmarine escort of convoy and fleet units, patrolled sea and coastal areas to protect against enemy submarine attacks, conducted reconnaissance flights, and participated in sea-air rescue operations. The ESG was able to verify that Patrol Squadron Six participated in ASW operations and fleet exercises, but did not provide any detailed descriptions of the ASW operations.

The veteran's treating therapist submitted a report in August 1990 in which he stated that the veteran was receiving treatment for PTSD. No clinical findings pertaining to the stated diagnosis were provided at that time. The therapist also stated that the veteran continued to be highly emotional and paranoid as a result of VA's "demands" for proof of combat trauma and that this interfered with his treatment progress.

During a September 1990 hearing the veteran testified that he served in Vietnam for three-month tours in 1966, 1967, 1968, and 1969. He also testified that he was assigned to VP-6 conducting aerial reconnaissance for the Central Intelligence Agency (CIA). He stated that they would perform a 12-14 hour flights every other day during those three-month periods, flying out at 30,000 feet and returning at 50 feet above the water, taking pictures of what they found, being shot at, and calling in fire power. He also stated that after the other planes destroyed ships, his plane had to make a visual record of the results and conduct a body count. He further

- 15 


related that they were in a "hot zone" every day, were fired upon during every mission, and that they could see the ship crews running for the guns because they were flying at deck level.

The veteran testified that he first started having problems with the symptoms of PTSD in 1970, at which time he became an alcoholic. He described his symptoms at that time as being nervous, paranoid, and isolated. When asked what had happened to him in Vietnam to cause these symptoms, he referred to "all the death and destruction and dismantled bodies. . . the smell of the blood and burning bodies, and just constant death." He stated that while in Vietnam his unit was stationed at Cam Ran Bay and that the Vietcong tried to destroy the bridge that connected Cam Ran Bay and their base every night. He also said that he had friends killed when a plane was lost, but could not remember any of their names.

The veteran testified that he started receiving psychiatric treatment in 1980 after he tried to commit suicide. He related that he started attending the Vietnam Veterans Outreach Readjustment Counseling Center (Vet Center) one year before, and that his symptoms had been diagnosed as PTSD two or three years previously. When asked to describe his current symptoms he stated that he had flashbacks and bad dreams, and that he had to live alone because he woke up screaming in the middle of the night. When asked to describe the contents of his nightmares and flashbacks, he stated that they included bodies being tom apart and the smell of blood and burning flesh. He could not recall any of the names of the individuals with whom he served.

The report of a March 1991 VA psychological evaluation indicates that the evaluation was conducted at the request of the Vet Center for the purpose of determining whether the veteran had PTSD based on psychological testing. The psychologist stated that the veteran was initially tested in February and March 1991, but that the results of that testing were invalid.

It was found that that the response pattern on the initial testing was similar to that seen in (a) individuals who consciously exaggerate or malinger in an attempt to gain some goal; (b) individuals who are so acutely disturbed that they are unable to

- 16 


maintain contact with reality; (c) individuals with limited comprehension; or (d) individuals who are uncooperative. It was determined that the veteran's responses to the personality testing were indicative of major disturbances in personality, with elements of numerous personality disorders to an extreme degree. His responses were also noted to be questionable due to the extremeness of his responses. The, psychologist provided an opinion to the effect that the invalid test results were caused by the veteran's tendency to refer to events in his life in a very extreme and negative manner in a "cry for help."

The VA psychologist stated that the results of subsequent testing were consistent with those found in veterans diagnosed with PTSD. She related that the Combat Exposure Scale yielded a score of seven, the highest score the scale permitted, and was indicative of PTSD as a result of those experiences. The examiner also stated, however, that the Combat Exposure Scale was a self-report measure, and that she did not have any of his military records available for review.

In his August 1991 substantive appeal of the denial of service connection for PTSD, the veteran stated that just being in Vietnam was a sufficient stressor, whether or not he was engaged in combat. In a statement received in October 1991, he appeared to quote from another source in describing the stressors needed in order to establish service connection for PTSD. He stated:

In the guerrilla warfare of Vietnam there were many events which can be construed to be stressors when considered individually or in their collective, additive sense. To summarize briefly these stressors include: (1) the unpredictability of enemy attacks, their identity and whereabouts; (2) the unpredictability of fire fights and [anti- personal] mines (booby traps, etc.); (3) the social-political controversy ofthe war "back home;" (4) the inability to fulfill the role of a successful combatantwarrior; (5) the constant exposure to life-death situations; (6) the participation in or exposure to atrocities; (7) the one-year tour of duty and "survival mentality;" (8) the problem of ideological justification when faced with the continual death or loss of buddies or comrades. He also claimed to have experienced all of those stressors while serving in Vietnam.

- 17 


During a November 1991 hearing, the veteran reiterated history of being attacked while flying reconnaissance of shipping lanes for the Navy and the CIA. He related that he was involved in combat every day and said they were escorted out of Red China after flying there on the same day that the USS Pueblo was taken. He also stated that on the day following the capture of the USS Pueblo, the plane's crew was put on alert and that nuclear weapons were loaded on their plane, which they flew into North Korea. He said that they returned to Japan after 12 hours without having used the weapons.

The appellant elaborated in detail about his duties previously cited as well as the attacks the camp at Cam Ran Bay experienced nightly. He again related that prior to going to Vietnam he went through escape and evasion training, during which he was kept in a prisoner of war camp and tortured. He stated that the torture was so severe that other men had been previously killed in the training. He said he was kept in a black box in the hot sun for two or three hours, which had killed other men.

When asked whether he saw any dead bodies during the attacks on the bridge he stated that more than once he was visiting a village outside the base when the village was attacked. He stated that when this occurred they had to take cover, because the only weapons they had were 45s. He also related that the Army or Marines provided the security for them at the base and while visiting the villages. He presented testimony that he was stationed a Da Nang which was also subjected to rocket attacks. He said that base was under attack in 1969 when they touched down to drop off an admiral, and that they then took off in the middle of the barrage of enemy fire.

The veteran testified that he had a lot of flashbacks of his Vietnam experience and said that he was haunted by dead bodies and the death and destruction. He also stated that he had difficulty adjusting when he returned from Vietnam. .

In June 1992 the veteran submitted copies of the command histories for Patrol Squadron Six for 1966 through 1968. It was noted that history for 1969 was not

- 18 


provided the by Department of the Navy because the records indicated that the veteran had left the squadron prior to preparation of the 1969 history.

The command histories indicate that Patrol Squadron Six' home port was the Naval Air Station at Barber's Point, Hawaii, and that the squadron participated in numerous exercises and Pacific fleet ASW support during the referenced years. The squadron dispatched planes at various times to the Philippines, Alaska, Canton Island, Australia, Okinawa, and for "Yankee Team" operations in April 1968. The histories also indicate that an aircraft crashed at sea in April 1968, and that a crewmember was killed in December 1968 as the result of a car accident. The veteran was assigned to the squadron in 1966, 1967, and 1968 as an electrician.

The command histories make no reference to any planes being dispatched to Vietnam, or that any crews of the squadron served in Vietnam or were involved in combat, or that the squadron participated in any specific activities pertaining to the war in Vietnam. It was noted that on one occasion while stationed in Alaska, members of the crew assisted residents of the town in a cookie airlift by delivering the cookies to Barbers Point for transport to Vietnam.

The veteran presented testimony upon personal hearing on appeal in August 1994 essentially reiterating previous testimony and statements in the record pertaining to combat stressors, to include being attacked during air reconnaissance missions. He stated that the aircraft in which he flew was referred to as a flying coffin because 14 or 15 planes had crashed with no survivors. He testified that the plane had a bomb bay and rocket pods on each wing, and that it would have blown up had they been shot down. He said that symptoms of PTSD had surfaced in 1980, but that he did not know that it was PTSD when he tried to kill himself at that time.

The veteran provided a July 1994 memorandum from a manager of the Readjustment Counseling Service in which the individual stated that he had served 12 years in Naval Intelligence, and knew from personal experience that that several patrol squadrons of P-3 Orion aircraft, including Patrol Squadron Six, flew intelligence, insertion, surveillance, and photo-intelligence missions in the Gulf of Tonkin and over South and North Vietnam, Laos, and Cambodia.

- 19


Subsequently received were VA outpatient records indicate that the veteran received ongoing treatment for PTSD, but do not include any clinical findings or stressors. A November 1988 clinic entry shows that the veteran was being seen by multiple therapists for his various physical and psychiatric complaints who were providing him medication. The treating psychiatrist offered the opinion that this could constitute the manipulative behavior of a borderline organization, and instructed the veteran to bring to him all of the medication that he was taking for evaluation.

VA treatment records include a copy of a May 1989 psychiatric assessment prepared by the veteran's private treating therapist in which diagnoses of a depressive neurosis, a somatoform disorder, PTSD, a borderline personality disorder, and a paranoid personality disorder were diagnosed. In November 1989, a VA psychiatrist expressed concern about continuing to medicate the veteran for PTSD because his reported military history had not been substantiated. The psychiatrist also noted that the veteran did not appear to be improving after years of treatment, and that he was involved in litigation. The veteran refused a drugscreening test.

In December 1989, the veteran complained at length about VA's failure to grant service connection for PTSD and having been denied Social Security benefits. He related that his medical insurance through his workers' compensation claim had been terminated. The psychiatrist provided an assessment of questionable PTSD. Following a March 1991 treatment session, the VA psychiatrist provided a diagnosis of benzodiazepine dependence. In a counseling session with a psychologist that same month, the veteran stated that he was concerned that he would throw the psychiatrist through a window if he did or said anything that the veteran interpreted as not listening to, hearing, or caring about him. The veteran also stated that this was more likely to happen if the psychiatrist continued to reduce his medication. The VA treatment records included a June 1991 treatment report from a private physician who noted that the veteran reported being totally disabled from PTSD since separation from service.

- 20


In June 1994, it was noted that the veteran complained of nightmares about Vietnam, flashbacks, and anxiety, which coincided with problems he was having regarding his workers' compensation benefits. He reported having consumed a fifth of liquor a day until two years previously. He requested medication to help him sleep. In July 1994, the psychiatrist noted that the veteran appeared to be obsessed with his PTSD symptoms. In August 1994, the appellant reported extensive drug use following his separation from service. A January 1995 VA clinic note shows that the veteran expressed anger and hostility regarding the denial of his claim for service connection for PTSD. He also expressed homicidal ideation toward VA employees, but indicated he had no specific plan or person to be harmed. The therapist stated that the veteran felt a strong sense of entitlement from having been in the service for four years, and that he blamed various government agencies for "paperwork snafus." He emphasized the wrongs that had been done to him and VA's responsibility to compensate him for hepatitis, hemorrhoids, PTSD, and Agent Orange exposure.

In May 1995 the veteran underwent a court-ordered evaluation after having been arrested for driving under the influence of alcohol. At that time he denied having any problems with alcohol or drugs, and claimed to have used alcohol to medicate his depression. He admitted to having been addicted to pain medication in the past, but denied any current dependence.

The veteran underwent VA psychiatric examination in February 1999 relative to a claim for pension benefits. The examiner noted that the veteran's then three-volume claims file was reviewed. A detailed summary of the veteran's psychiatric history was provided. During the examination the veteran complained of sleep disturbed by nightmares, "major flashbacks," anxiety, and said that he did not like people. He stated that he normally woke up at 3:,00 a.m. because that is when he did most of his work while in Vietnam. He described the contents of his nightmares as a sensation of falling after having been shot out of the sky, or feeling helpless in not being able to return fire during an attack at Cam Ran Bay.

He stated that he could not trust people because when in Vietnam he had to put his trust in his fellow crewmen, but learned that he could not trust them because they

- 21 


were not properly trained and competent to do their work. He stated that he had problems with authority figures, and that he had attacked his superiors while in service. He reported having an anger problem, especially with the military because they had lost the records of his Vietnam service. He said he was angry with VA because of the delay in awarding service connection for PTSD. The examiner noted that twice during the interview the veteran claimed to have flashbacks, which he claimed to be stimulated by the smell of diesel fuel and thoughts of Vietnam. He also stated that he became "edgy and nervous" when he heard high frequency sounds.

The veteran stated that he had accrued over 3500 hours as a crewmen in "flying coffins" and repeated the hazards and stressors of such duty previously noted in this writing in detail. The examiner noted that although the veteran initially identified his experiences in Vietnam as the cause of his psychiatric symptoms, he later stated that he became depressed after a work-related accident. He stated doing well prior to the accident, including making a lot of money and having a girlfriend, but that afterwards, he consumed a fifth of scotch everyday for two and a half years, at which time his girlfriend left him.

He reported living very comfortably until the accident, but losing everything thereafter because he was unable to return to work. He said that after the injury, lived off of the proceeds of a workers' compensation settlement, tried to commit suicide, and eventually became homeless. He also reported that he had a workers' compensation claim pending for carpal tunnel syndrome, and that he also had two lawsuits pending resulting from motor vehicle accidents that occurred in the 1990s.

The veteran denied feeling any guilt about Vietnam. He said that the saddest events in his life were the deaths of relatives in 1990. He also expressed sadness over the recent death of a friend's horse. When asked how Vietnam continued to have impact on him, he stated that he had "associations," which he described as an increased heart rate and increased thoughts about airplanes when he heard helicopters. He stated that serving in Vietnam altered the way that he thought about life, and he was more callused and had to come to terms with death.

- 22


It was noted that during the mental status examination, the veteran tended to digress in registering complaints about the "system," in terms of the difficulty he was having in achieving disability ratings. The examiner stated that he described, as if outraged, several events from Vietnam that he purportedly found stressful. The examiner observed that the veteran revealed little sadness or other indications of distressful affect related to the reported events throughout the interview.

The examiner made reference to the results of psychological testing in the record and found it was very unlikely that the veteran would obtain such a high score on the Combat Events Inventory based on his reported activities as a P3 engineer and photographer. It was noted that this type of score was typically seen in veterans who had participated in heavy combat as infantrymen, medics/corpsmen, or on some helicopters, and that veteran himself had never clearly reported any direct combat experience or first-hand witnessing of death.

The examiner related that the high score on the Combat Events Inventory, in combination with the exaggerated results from the first test administration, could be interpreted as an effort to overstate his distress, and appeared be similar to veterans with PTSD. It was found that this motive was especially important in light of the reason for the psychological testing and the veteran's obvious focus over the years on obtaining disability compensation. Following examination, diagnoses of an anxiety disorder, not otherwise specified, and to rule out a narcissistic personality disorder were rendered.

The social stressors upon which the diagnoses were based included inadequate finances and unresolved legal issues, not military service. It was noted that the veteran had a history of homelessness, alcohol abuse, benzodiazepine addiction, and compensation-seeking behavior, and that although he had been given the diagnosis of PTSD in the past because he had served in Vietnam, his current social and occupational limitations were not due to service. His report of having served on a P3 aircraft and of having experienced stressful and fearful events in which he may have known that lives were lost were credible, but that the veteran did not display any clear affect relating to these experiences other than asserting that he

- 23 


experienced them. It was further found that his current symptoms were not related to those experiences.

The examiner stated that the veteran had clearly indicated that his symptoms began following the industrial injury, which prevented him from returning to work. It was noted that according to the treatment records, his therapy sessions were primarily focused on legal problems or medication issues, and that they rarely referred to any distress he was experiencing based on Vietnam experiences.

The examiner also stated that anxiety was related to his financial situation, not his Vietnam experiences, and that his reported sleep disturbances, anxiety attacks, and isolation could be explained within the context of poverty and homelessness better than continued war-related distress. It was noted that his unceasing efforts to obtain compensation through litigation seemed to motivate him, consciously or subconsciously, to over-report his symptoms and his military experiences.

The RO requested additional verification of the veteran's claimed stressors from the United States Armed Services Center for Research of Unit Records (USASCRUR) (formerly ESG). In an October 1999 response to that request, the USASCRUR provided the complete 1966 and 1967 histories for Patrol Squadron Six, and stated that they were unable to locate any additional information concerning the veteran's PTSD claim.

In addition to the information provided by the command histories submitted by the veteran in June 1992 and the information provided by the ESG in March 1990, the more complete command histories further document the activities of the squadron in the Pacific theater and Alaska, but make no specific reference to any service in Vietnam or any planes or crewmen being lost or injured.

In October 1999 the veteran submitted copies of undated photographs indicating that he served with Air Crews No.8 and No. 12 of Patrol Squadron Six. In addition, the RO obtained additional documentation pertaining to the activities of Patrol Squadron Six from an Internet Web site. Those documents indicate that in

- 24

April 1968 a P3 aircraft assigned to Patrol Squadron Six crashed in the China Sea as the result of a possible automatic pilot malfunction killing eight crewmen.

Although the documents refer to additional plane crashes involving the P3s, none occurred during the veteran's time in service. In November 1999, the veteran provided a picture of the 12 crewmen and a plane that crashed in April 1968, and stated that he knew those men. The picture was apparently copied from a book pertaining to that incident.

VA outpatient clinic records dated between September 1999 and September 2003 reflect that the veteran received continuing follow-up for a number of complaints and disorders, including psychiatric symptomatology, variously diagnosed as PTSD, depression, acute stress occasioned by legal problems, insomnia. The earlier records reflect assessments of PTSD, while later records note characterologic disorders. He was reportedly beset with legal problems, including discharging a shotgun in a public place and personal distress, including homelessness and lack of financial means.

Pursuant to Board remand of August 2001, the veteran was subsequently requested to report for VA examinations failed appear as scheduled.

Legal Analysis

The Board notes that subsequent to initiation of the veteran's claim, a regulation pertaining specifically to service connection for PTSD, 38 C.F.R. § 3.304(f), was revised.

Prior to the promulgation of38 C.F.R. § 3.304(f) in 1993, entitlement to service connection for PTSD was determined by applying the provisions of the Veterans' Benefits Administration Manual M21-1 (hereafter Manual M21- 1), which required essentially the same elements as those included in the 1993 version of38 C.F.R. § 3.304(f). See Cohen v. Brown, 10 Vet. App. 128, 138 (1997), citing Manual M211, Subchapter XII, 50.45 (Jan. 25, 1989).

- 25 


Manual M21-1 provisions relied upon the Diagnostic and Statistical Manual of Mental Disorders, Third Edition, Revised (DSM-III-R), which defined and required specific symptomatology and stressors in diagnosing PTSD. Effective November 1996, VA adopted the diagnostic criteria in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) for evaluating mental disorders. 38 C.F.R. § 4.130.

Pursuant to 38 C.F.R. § 3.304(f) as initially promulgated in 1993, service connection for PTSD required medical evidence establishing a clear diagnosis of the condition, credible supporting evidence that the claimed in- service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. The regulation made no reference to any criteria, in terms of the sufficiency of the symptomatology or stressor, to be applied-in determining if the veteran had PTSD.

The Court has held that the DSM-III-R criteria, and by deduction, the DSM-IV criteria, cannot be read in a manner that imposes requirements over and above those included in 38 C.F.R. § 3.304(f). Therefore, a "clear diagnosis" of PTSD by a mental health professional, regardless of whether the diagnosis is based on DSM-III-R or DSM-IV, must be presumed to concur with the applicable diagnostic criteria for that disorder in terms of the adequacy of the symptomatology and the stressor. If the Board finds that the diagnosis does not comply with the applicable diagnostic criteria pertaining to the adequacy of the symptomatology or the severity of the stressor, remand of the case for clarification of the diagnosis or additional examination is required. Cohen v. Brown, 10 Vet. App. at 140.

The regulation was revised in 1999 in order to bring it into conformance with the Court's holding in Cohen. Direct Service Connection (Post Traumatic Stress Disorder), 64 Fed. Reg. 32807 (June 18, 1999) (codified at 38 C.F.R. § 3.304(f)). The change in the regulation was effective March 7, 1997, the date of the Court's decision in Cohen. However, since Cohen was interpreting the old version of the regulation that interpretation is controlling from the time VA adopted DSM IV

- 26


criteria in adjudicating psychiatric claims--November 7, 1996. See 61 Fed. Reg. 52,700 (Oct. 8, 1996).

According to the revised regulation, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2004); a link, established by medical evidence, between the current symptoms and an in service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f) (1999).

If the veteran did not serve in combat, or if the claimed stressor is not related to combat, the record must contain corroborative evidence that the in-service stressor occurred. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996). If the diagnosis of a mental disorder does not conform to DSM-IV, or is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis. 38 C.F.R. § 4.125(a).

When the veteran's claim was adjudicated in February 1993, the RO applied the Manual M21-1 provisions in determining if service connection was warranted. Following the Board's January 1998 determination that new and material evidence had been submitted to reopen the claim, the RO applied the regulatory criteria as originally shown in 38 C.F.R. § 3.304(f) (1993) in the December 1999 rating decision and supplemental statement of the case in confirming the denial of service connection, and provided that regulation to the veteran. The RO did not consider the 1999 revision to the regulation, nor did the RO provide the revised regulation to the veteran.

The Board notes that the regulation was revised for the purpose of bringing the regulation into compliance with the Court's holding in Cohen, and that in the Cohen decision the Court held that the Manual M21-1 provisions for establishing service

- 27


connection for PTSD were essentially the same as those found in 38 C.F.R.
§ 3.304(f) (1993). Since the veteran's claim for service connection for PTSD was considered in April 1990, the basis for denial has been the lack of verification of any of his claimed stressors. The original version of the regulation, which the RO applied and which was provided to the veteran, requires service department verification of the claimed stressors. 38 C.F.R. § 3.304(f). The revised regulation, based on the Court's holding in Cohen and previous cases, indicates that the claimed stressors must be verified by credible supporting evidence, but does not require service department verification.

The veteran has been asked to provide lay evidence substantiating his claimed stressors, including the names of individuals with whom he served, but has not substantially done so. He has also been provided the opportunity to submit additional evidence and arguments pertaining to the occurrence of the claimed stressors, and has done so. The Board thus finds that it may consider the original and revised criteria without prejudice to the veteran. See Bernard v Brown, 4 Vet. App. 384 (1993); see also Curry v. Brown, 7 Vet. App. 59,68 (1994).

Determinations regarding service connection are to be based on review of the entire evidence of record. See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. See Gilbert v.Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran claims to have PTSD as the result of events that occurred while he was stationed in Vietnam for three months of each year between 1966 and 1968 and for an undesignated period of time in 1969. His service personnel records show that during the applicable time periods he was assigned to Patrol Squadron Six which had its home base at the Naval Air Station at Barber's Point, Hawaii with primary duties as an electrician. The command histories indicate that Patrol Squadron Six participated in anti-submarine warfare and reconnaissance for ships in the Pacific Fleet.

- 28 


The service personnel records also indicate that the veteran was awarded the Vietnam Service Medal, on two occasions for his participation in operations in support of the conflict in Vietnam. The Board finds, therefore, that the veteran's duties while assigned to Patrol Squadron Six included anti- submarine and reconnaissance missions in support of the conflict in Vietnam for at least part of the time that he was assigned to that squadron.

The Board notes, however, that the veteran's service administrative records reflect no service in Vietnam. While he may have received the VSM, the VSM was awarded to all members of the Armed Forces of the United States serving in Vietnam. and contiguous waters or airspace, as well as for those who served in Thailand, Laos or Cambodia serving in direct support of operations in Vietnam. See Manual of Military Decorations and Awards, 6-1 (Department of Defense Manual 1348.33-M, July 1990). Therefore, the VSM is not necessarily verification of service in Vietnam. .

The veteran claims that his duties on board the aircraft conducting air surveillance in Vietnam or in the waters off the coast of Vietnam constituted combat service. If the veteran served in combat, his lay testimony regarding the claimed stressors must be accepted as conclusive as to their actual occurrence, if the testimony is credible and consistent with the circumstances, conditions, or hardships of such service; specific verification of the claimed stressors is not required. 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2004); Zarycki v. Brown, 6 Vet. App. 91 (1993). "Combat" is defined as having participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. VAOPGCPREC 12-99.

According to the veteran's statements, the plane to which he was assigned flew at high altitude to locate enemy ships, then flew 50 feet above the sea to determine the specific location of the ship, called in fighter aircraft, and returned to a higher altitude while the other aircraft destroyed the enemy ship. The veteran's aircraft then returned to the scene of the fight to photograph the destroyed ship. His duties on board the aircraft consisted of operating electronics equipment for the detection of the enemy ships and, according to his statements, photographing the enemy ships after they had been attacked by the other Navy aircraft. He contends that the planes

- 29


that he flew in fired no weapons against the enemy ships, and was prohibited from doing so. The aircraft flew to a higher altitude after determining the location of the ship, apparently for the purpose of evading fire. The service department records do not indicate that any aircraft were damaged due to enemy fire.

The veteran also claims to have been in combat when stationed at Cam Ran Bay wben the bridge near his location at the base was attacked by the Vietcong. He also stated, however, that when the bridge was attacked the Army and Marines defended the bridge, not his Navy squadron, and that when the bridge was mortared they were required to stay in the bunkers and were not allowed to participate in the fighting.

The veteran also claims to have participated in combat while visiting villages around the base at Cam Ran Bay. He contends that the villages were attacked while he was there. He also stated, however, that when visiting these villages he did so with Army or Marine troops, and that the Army or Marine troops were responsible for defending the villages.

The veteran has not proven to be a reliable historian. He has reported a variable, and increasingly fantastic history of his service. None of this history is supported by any credible evidence. There is no evidence supporting his report of being stationed at Cam Ran Bay, Da Nang, or any other location in Vietnam.

There is also no supporting evidence of his participation in reconnaissance flights over enemy forces.

The Board thus finds that the evidence is against a finding that the veteran participated in combat. Sizemore v. Principi, 18 Vet App 264 (2004); VAOPGCPREC 12-99; see also Gaines v. Brown, 11 Vet. App. at 353 (the determination as to combat status is to be based on the evidence of record; 38 U.S.C.A. § 1154(b) does not require that the veteran's assertion of combat be accepted) .

Because the veteran did not engage in combat with the enemy while in service, the occurrence of the claimed stressors must be supported by credible evidence.

- 30


Moreau, 9 Vet. App. at 395. However, extensive efforts have yielded no such evidence.

The evidence indicates that since the work-related injury in 1978, the veteran has established a pattern of behavior for obtaining compensation for his various and sundry claimed injuries under the auspices of workers' compensation, and private insurance companies, as well as VA. It appears that the primary focus of his psychiatric treatment, when obtained, has been for the purpose of obtaining medication, to which it was reported he had developed an addiction, or for the purpose of documenting the severity of his claimed symptoms. As the examiner found in February 1999, the veteran has received very little therapy for his alleged complaints, and has shown no improvement in his symptoms in spite of the years of seeing various therapists. All of this lessens his credibility.

The statements made by the veteran regarding his psychiatric symptoms are also conflicting. At one point in time he denied having any problems with substance abuse, but later reported having consumed a fifth of scotch everyday and was found to be addicted to benzodiazepines and admitted to a history of extensive drug use following service. He initially reported that the plane he was on was actually involved in combat because was fired upon, but later stated that the surveillance plane's function was to determine the location of the enemy ships and to call in other planes to attack the ships.

The therapist in March 1988 based the diagnosis of PTSD on the veteran's report of having been involved in heavy combat while flying reconnaissance missions. The veteran reported having fired his weapon at the enemy, killing the enemy, seeing someone killed, seeing wounded individuals, and perceiving the sight and sound of dying people. However, the evidence, including his subsequent statements, does not show that he was every engaged in any actual combat while performing the reconnaissance missions or that he ever fired a weapon at or killed the enemy, or that he saw anyone being killed or wounded. The Board finds that the veteran's assertions of having engaged in combat, firing his weapon at the enemy, killing the enemy, seeing someone killed, and seeing wounded or dying individuals are not supported by any credible supporting evidence. See Madden v. Gober, 123 F.3d

- 31 


1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence).

The therapist in June 1988, also based the diagnosis of PTSD on the veteran's rep9rt of flying in and out of areas under attack, being under fire while refueling, and seeing men being killed. The subsequent evidence shows that the plane in which he flew left the zone of danger before any attack started. He made no further allegations regarding the plane being attacked while refueling, including any dates or locations, and has stated that the plane made continuous 12- hour flights with no reference to refueling. The subsequent evidence also indicates that he was never in a position to see men being killed because he was stationed in the back of the plane and relied on the pilot to describe what was occurring, that the plane flew to a higher altitude prior to the initiation of the attack, and that he was confined to a bunker when the attacks at Cam Ran Bay occurred. His assertion that he was responsible for guarding the top secret reconnaissance equipment on the aircraft when on the ground at Cam Ran Bay, rather than the Army or Marine troops at the base, with no more than a sidearm is inherently not credible. The Board finds, therefore, that the assertions made during the June 1988 VA examination are not credible. Madden, 123 F.3d at 1481.

The veteran has also claimed as a stressor the shelling of the bridge near the squadron's location at Cam Ran Bay. He stated that the enemy shelled the bridge almost every night, but he has not been able to provide any dates, including the months and year, that this occurred. That claimed stressor is not, therefore, supported by any corroborating evidence.

After the veteran was informed that the ESG or USASCRUR had not been able to verify any of his claimed stressors, he stated that just being in Vietnam was sufficient to cause PTSD. However, even if true, there is no supporting evidence that the veteran served in Vietnam.

The question of whether the claimed stressor is sufficient to support a diagnosis of PTSD is a medical question, to which the veteran is not competent to provide

- 32

evidence. It is shown that the diagnosis of PTSD was based on his reports of having participated in heavy combat, not his mere presence in Vietnam. West v. Brown, 7 Vet. App. 70, 79(1994); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran has also made general statements that his PTSD was caused by "all the death and destruction and dismantled bodies. . . the smell of the blood and burning bodies, and just constant death." There is no supporting evidence that he had any exposure to death, destruction, or dismantled bodies. The Board finds, therefore, that his generalized statement is not probative of having incurred a stressor in service.

The veteran further stated that friends were killed when a plane was lost. The evidence indicates that a plane in Patrol Squadron Six went down due to a malfunctioning automatic pilot in April 1968. The veteran could not, however, remember any of the names of these "friends," nor is there any indication that he was in the proximity of the plane when it went down or that he was even aware of the crash until afterwards. As previously stated, the diagnosis of PTSD was based on his allegations of having served in heavy combat, not on the reported loss of fellow service members. The Board finds, therefore, that this evidence is not probative of the veteran having incurred a stressor in service that resulted in PTSD.

The VA treatment records also include a June 1991 treatment record from a private physician. That record indicates that the veteran reported having been totally disabled due to PTSD since his separation from service. In October 1991, the veteran appears to have quoted from another source in describing the stressors needed in order to establish service connection for PTSD. However, there is no credible supporting evidence that the veteran personally experienced any of those events.

His duties were those of an aircraft electrician and he was not constantly exposed to life and death situations and did not participate in nor was he exposed to any atrocities during the claimed four tours in Vietnam. There is no indication that he found the assignment undesirable at the time and he did not have to endure the

- 33 


continual death or loss of friends. Although he may have experienced the social and political controversy regarding the war when he returned home, he apparently resolved that conflict by deciding to reside in another state, far from his home of birth. There is no indication that the social and political controversy caused any stress, or that he felt unfulfilled in his military role.

The veteran also contends that his plane was escorted out of Communist China on the same day that the USS Pueblo was taken, and that the plane flew to North Korea with nuclear arms following the capture of the USS Pueblo. None of these events has been corroborated by any source, nor was the diagnosis of PTSD based on such experiences. The Board finds, therefore, that these assertions are not probative of the veteran having experienced a stressor in service that resulted in PTSD.

On most recent VA examination in February 1999, the examiner found that the high score on personality testing suggested that the veteran was exaggerating his symptoms in an attempt to overstate his distress and that this motive was considered in veteran's obvious focus over the years on obtaining disability compensation. The examiner reviewed the record and did not find that the veteran had PTSD, but rather, an anxiety disorder coupled with a narcissistic personality disorder that were not related to those experiences in service.

It was specifically found that the social stressors upon which the diagnoses were based included inadequate finances and unresolved legal issues and not military service. The veteran's history of homeless ness, alcohol abuse, benzodiazepine addiction, and compensation-seeking behavior was also cited. The examiner added that although the diagnosis of PTSD had been rendered in the past based on the veteran's reported history of Vietnam service, his current social and occupational limitations were not due to service.

Based on the foregoing evidence, the Board has determined that the veteran did not serve in combat while in service, that there is no credible supporting evidence of the in-service stressors claimed to have caused PTSD. For these reasons the Board has determined that the preponderance of the evidence is against the claim of entitlement to service connection for PTSD.

- 34


2. Service connection for hepatitis.

Factual Background

The service medical record reflect that the veteran was seen in October 1968 for a "hepatitis check, but the results of such were not recorded.

A private clinic note dated in September 1980 shows that he requested gamma globulin because a friend had hepatitis. This was prescribed.

A July 1991 VA treatment record indicates that the veteran was being tested for the hepatitis C antibody, because hepatitis A and B had been negative. A January 1992 treatment record shows that he had serum hepatitis by laboratory study that was not active. In his January 1992 claim for service connection for hepatitis, the veteran stated that he received treatment for hepatitis in 1967 and 1968 while in service, and that he was currently receiving treatment for that disorder.

In the April 1993 notice of disagreement, the veteran asserted that the October 1968 reference to a "hepatitis check" in his service medical records had been treatment for hepatitis. He reiterated receiving treatment for hepatitis in 1967 and 1968 and also stated that testing in 1990 or 1991 revealed active hepatitis B.

VA outpatient clinic notes contain the report of a routine laboratory study performed in conjunction with a VA Agent Orange examination in 1990 that revealed abnormal liver function tests. The veteran denied having used intravenous drugs or receiving a blood transfusion. He related that he did not have a history of hepatitis or any problems with alcohol.

The appellant continued to be evaluated for the abnormal liver function studies, with no definitive cause noted for elevated liver enzymes and hepatomegaly. The report of an August 1993 VA laboratory study indicates that the diagnostic testing was negative for the hepatitis B antibody, positive for the hepatitis A antibody, and reactive for the hepatitis C antibody.

- 35 


A February 1994 treatment record provided a diagnosis of mild, chronic hepatitis, with a positive hepatitis C antibody. The physician did not provide any etiology for the disorder. In August 1994, the veteran reported having used drugs extensively following his separation from service. In September 1994, elevated liver function. studies were attributed to hepatitis C versus heavy alcohol abuse.

The veteran testified at the August 1994 hearing that he contracted hepatitis while serving in Vietnam, and that he received treatment for such when stationed in Okinawa, and at Barber's Point from 1966 to 1968. He stated that he currently had hepatitis with symptoms that included fatigue.

Upon VA examination in September 1995 VA, diagnoses included chronic hepatitis C. No etiology or date of onset of the disorder was recorded.

In conjunction with a claim for non-service connected pension benefits, the veteran was provided a VA medical examination in February 1999. He stated that a roommate at some point had had hepatitis B, and that he was given a gamma globulin shot at that time. He further related that he later developed hepatitis C. Following examination, diagnoses included history of hepatitis C.

VA outpatient clinic notes dated in July 2002 indicate that the veteran gave a history of chronic hepatitis dating back to 1967. An assessment of chronic hepatitis was rendered. It was noted that the appellant was minimally if at all symptomatic. In April 2003, it was noted that he was recently sick in bed due to hepatitis C which he believed he contracted while in the military.

The veteran was requested to report for VA examination in July 2003 to evaluate liver status but failed to report as scheduled.

Legal Analysis

The service medical records indicate that the veteran was checked for hepatitis in October 1968, but it is not demonstrated that any disease of this nature was

- 36


diagnosed at that time. While he now states, and has testified, that he was treated for hepatitis in service, it is shown that he served approximately seven more months of active duty without any diagnosis, symptoms or manifestations of hepatitis being recorded. The post service record is silent for any reference to hepatitis until 1980, when he was shown to have requested gamma globulin because a roommate was infected or had been exposed to the disease. Although gamma globulin was prescribed, no diagnosis of hepatitis was rendered, even at that late date.

The first clinical confirmation of a diagnosis of hepatitis is not documented in the record until the early 1990s. This is more than 20 years after discharge from active duty and far too remote in time to find a basis for service connection in the absence of a showing of such in service or for many years thereafter. There is no competent clinical evidence of record indicating that hepatitis diagnosed in 1991 is related to service, and no etiology has been provided. The veteran has not provided any competent evidence indicating that the symptoms he claims to have experienced since service are related to the current diagnosis. See Voerth v. West, 13 Vet. App. 118 (1999).

His assertion that he has had symptoms of hepatitis since service is not probative because hepatitis, which is diagnosed based on laboratory findings, is not the type of disease or injury that is subject to lay observation. See Clyburn v. West, 12 Vet. App.296, 303. Moreover, while the appellant may well believe that he now has hepatitis of service onset, he cannot support the claim on the basis of his assertions alone. As a layperson without medical training and expertise, he is not competent to provide a probative opinion on a medical matter in this instance. See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

Consequently, the veteran's opinion in this matter does not constitute competent evidence of the required nexus. For these reasons the Board has determined that the claim of entitlement to service connection for hepatitis must be denied.

- 37


3. Service connection for hearing loss.

Factual Background

The veteran's hearing was well within the normal range in March 1966 for candidate for air crewman purposes. He sought treatment in September 1968 for symptoms described as "running ears" and earache for which a diagnosis of bilateral otitis externa was rendered. An audiogram in December 1968 revealed decibel losses of

Hertz		500		1,000		2,000		3,000		4,000

Right 		15 		5		5		5		10 
Left		15		5		5		5		10

On examination in May 1969 for release from active duty, the veteran's hearing was shown as:

Hertz

Hertz		500		1,000		2,000		3,000		4,000

Right 		10 		5		0		15		15 
Left		10		10		5		5		10

The veteran underwent special VA audiology examination in July 1969. An audiogram disclosed bone and air conduction pure tone thresholds in the right ear, respectively, of

Hertz		500		1,000		2,000		3,000		4,000

Bone 		30		25		25		25		25
Air		25		25		20		35		30


The bone and air conduction findings in the left ear were

- 38 


Hertz
500
1,000
2,000
3,000
4,000
Bone
20
20
25
25
35
Air
15
25
20
20
30.

The examiner stated that the veteran had chronic otitis extema, but that hearing was within normal limits.

By rating action dated in January 1970, service connection was established for otitis extema.

The veteran underwent a VA audiology examination in June 1988 that revealed pure tone decibel thresholds of

Hertz		500		1,000		2,000		3,000		4,000

Right 		40 		30		25		45		60 
Left		35		35		25		40		55

Speech recognition was 96 percent in the right ear and 94 percent in the left ear.

A private medical report dated in July 1989 indicates that veteran underwent a left stapedectomy in May 1980 and a right stapedectomy in April 1982.. It was reported that audiometric examination in May 1982 revealed an average pure tone threshold of 10 decibels bilaterally, with speech discrimination ability of 100 percent in the right ear and 98 percent in the left ear. It was noted that an audiometric examination in July 1984 showed an average pure tone threshold of 18 decibels in the right ear and 12 decibels in the left ear. The veteran indicated that there had been some gradual deterioration in his hearing. .

In October 1989, the RO requested a VA medical opinion regarding the relationship, if any, between the veteran's service-connected otitis extema and hearing loss. Following review of the record and a comprehensive clinical chronology, the VA audiologist opined in November 1989 that the veteran's hearing

- 39


impairment was of the sensorineural type, and that there was no relationship between the service-connected otitis extern a and the veteran's currently documented hearing loss.

In correspondence dated in May 1990, the veteran related that he served as an aviation electrician during service and worked in the immediate vicinity of jet aircraft engines. He contended that his hearing loss was due to that noise exposure and the otitis he developed in service.

A September 1992 VA audiometric examination revealed pure tone decibel thresholds of:

Hertz		500		1,000		2,000		3,000		4,000

Right 		35 		35		30		45		60 
Left		25		25		25		30		50


Speech recognition was 90 percent in the right ear and of 92 percent in the left ear.

During an August 1994 hearing, the veteran testified that he had a total hearing loss in 1980 that resulted in the stapedectomies in 1980 and 1982. He attributed this to noise exposure during service.

Pursuant to Board remand of August 2001, the veteran was requested to furnish the names and addresses of all health care providers who had treated him for conditions including hearing loss. He did not respond He was also scheduled for a VA audiology examination in October 2003 to determine the nature, extent and etiology of bilateral hearing loss, but failed to report.

Legal Analysis

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria. For the purposes of applying the laws administered by VA,

- 40


impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000,2000,3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz). Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Legal Analysis

The medical evidence shows that the veteran currently has a hearing loss disability as defined by 38 C.F.R. § 3.385. However, service medical records are silent for any complaints or clinical findings pertaining to diminished hearing, and the audiometric testing conducted therein and at discharge reflects hearing within normal limits. The first evidence of ratable hearing impairment by VA standards is demonstrated on VA audiology examination in June 1988. This is more than twenty years after discharge from active duty.

There is no competent medical evidence of record that indicates that current hearing loss is related to service. Moreover, when a VA physician examined the evidence in November 1989 for an opinion, it was found that there was no relationship between the service-connected otitis externa and the veteran's currently documented hearing loss. The veteran's assertion that his hearing loss was caused by acoustic trauma in service, or that it is related to service-connected otitis externa is not probative because he is not competent to provide etiology of a medical disorder. See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

The Board would also point out that when the veteran was requested to furnish the names and addresses of all health care providers who had treated him for conditions including hearing loss. He did not respond He was also scheduled for a VA audiology examination in October 2003 to determine the nature, extent and etiology of bilateral hearing loss, but failed to report.

- 41 


For the reasons discussed, the weight of the evidence is against the claim of service connection for bilateral hearing loss, and it is denied.

4. Service connection for peripheral neuropathy.

Factual Background

The veteran asserts that he now has peripheral neuropathy as the result of exposure to Agent Orange in Vietnam.

As indicated earlier, the veteran served in the Navy with a military occupational specialty consistent with air transport electrician. He is shown to have received medals denoting support of operations in the Vietnam War effort. .

The service medical records show no complaints or treatment of neurological symptoms affecting the extremities. The upper and lower extremities were evaluated as normal upon examination in May 1969 for discharge from active duty.

The veteran underwent a VA general medical examination in August 1969 for purposes not pertinent to this appeal whereupon his neurological status was evaluated as normal.

Post service private treatment records show that in July 1979, the veteran was seen for evaluation of neck and shoulder pain stemming from an automobile accident in August 1978. It was noted that he had been seen by neurologists and orthopedists, but that his symptoms had been responsive to exercise or medication. In September 1979, the appellant provided history of a motor vehicle injury with complaints that included numbness of both hands at times and a sensation of electrical shock in both upper extremities, which were attributed to questionable C5 radiculopatby. Cervical pain with some paresthesias was noted.

Electromyography and nerve conduction studies in September 1979 were found to be normal, with the exception of findings indicative of borderline carpal tunnel

- 42


syndrome. He complained of a "pins and needles" sensation in both upper and lower extremities in October 1979. It was noted that there was a history of a work injury in August 1979 with a complicated medical history. A treatment note dated later in October 1979 indicates that a neurological evaluation resulted in a finding of carpal tunnel syndrome. In October 1979 the treating physician noted that the veteran continued to have cervical pain, with numbness and paresthesia in the lateral aspect of both hands.

The veteran was also afforded an Agent Orange protocol examination in April 1985. He stated that he had worked as a mechanic until 1978 when he was injured in a truck accident on the job with resulting injury to the neck and low back. The veteran's complaints included pain radiating into the legs from the low back. Following examination, the examiner provided diagnoses of history of otitis externa, multiple acrochordon, and the residuals of a neck and back injury.

The veteran filed a claim for service connection for peripheral neuropathy in August 1997. He submitted a July 1997 medical report from a private physician, which noted that the veteran had been seen since June 1997 for complaints of increasing numbness, tingling, and "crawling skin" in the extremities that he had for a number of years. The physician characterized veteran's exposure to Agent Orange during the Vietnam conflict as significant. It was reported that a physical examination in June 1997 was unremarkable, but that based on the appellant's complaints, the presumptive diagnosis was peripheral neuropathy. Elavil was prescribed. The physician further stated that "one must consider the cause of his peripheral neuropathy to be Agent Orange exposure."

In his March 1998 notice of disagreement and November 1998 substantive appeal upon denial of the claim, the veteran stated that he had problems with numbness and tingling in the joints soon after leaving Vietnam. He also stated that he had sought medical treatment for the problem, but that the condition was diagnosed as nerves, not peripheral neuropathy. He related that no one knew in 1969 that exposure to Agent Orange could cause peripheral neuropathy. The veteran claimed to have received treatment for the problem intermittently since service, but that no physician had determined the cause of the disorder until 1997. He maintained that

- 43 


service connection should be granted for peripheral neuropathy based on Agent Orange exposure.

The veteran was provided a VA medical examination in February 1999. He reported history of having received treatment for musculoskeletal complaints from a 1978 motor vehicle accident. He stated that he had been exposed to Agent Orange while serving in Vietnam at Cam Ran Bay.


The veteran complained of pain, numbness, and tingling in both hands and arms, and peripheral neuropathy resulting from exposure to Agent Orange. He stated that carpel tunnel syndrome had been confirmed by nerve conduction studies. On examination, he had subjective decreased pinprick sensation in the upper extremities and reduced grip strength. The reflexes in his upper extremities were normal. No nerve conduction studies were performed on current examination. Following examination, the examiner provided relevant diagnoses of history of bilateral carpal tunnel syndrome, and history of peripheral neuropathy.

Legal Analysis

If a veteran was exposed to' a herbicide agent (to include Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of38 C.F.R. § 3.307(a)(6) (2004) are met, even though there is no record of such disease during service, provided further that the rebut table presumption provisions of38 C.F.R. § 3.307(d) (2004) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) (2004). Note 2 that follows provides that for purposes of this section, the term acute and subacute peripheral neuropathy means transient

- 44


peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. Id

On December 27,2001, the President signed into law the Veterans Education and Benefits Expansion Act of 2001, which, among other things, provides a presumption of exposure to herbicides for all veterans who served in Vietnam, including the waters off shore, during the Vietnam Era. 38 U.S.C.A. § 1116(f) (West 2002).

However, the VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic of Vietnam. VAOPGCPREC 27-97.

Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam. Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961 and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period). See VAOPGCPREC 27-97.

Similarly, the VA General Counsel concluded that the term "service in Vietnam" does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace. VAOPGCPREC 7-93. A showing of actual duty or visitation in the Republic of Vietnam is required to establish qualifying service in Vietnam.

Notwithstanding the foregoing presumptive provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991,

- 45 


Public Law No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 49, 44 (1996), affd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). Thus, presumption is not the sole method for showing causation.

The veteran's service medical records are negative for any evidence of peripheral neuropathy, and there is no post service medical evidence of peripheral neuropathy until almost a decade after discharge from active duty.

The record reflects that the veteran injured his neck and/or back in an industrial injury in 1978 with resulting neurological symptoms affecting the upper and lower extremities. He described back pain radiating into the lower extremities on VA examination in April 1985. A diagnosis of peripheral neuropathy is first clinically shown in the record in July 1997.

The Board finds that in view of the almost 10-year span between discharge from service and first clinical evidence of neuropathy, evidence of intervening industrial injury in 1978, and the lack of any competent medical opinion linking peripheral neuropathy to service, the veteran does not have peripheral neuropathy that is directly related to service. See 38 U.S.C.A. § 1110.

As discussed earlier, the record does not support the veteran's contention that he served in Vietnam. Thus there is no presumption of exposure to herbicide agents.

Even if exposure to herbicides were presumed, the medical evidence of record does not demonstrate any findings of acute or subacute peripheral neuropathy. Moreover, such disabilities must manifest to a degree of 10 percent or more within one year of the veteran's date of last claimed exposure to herbicides for either to be presumed to have been incurred in service which is not demonstrated in this case. At a minimum, either acute or subacute peripheral neuropathy must manifested to 10 percent or more within one year after termination of his last period of active duty in May 1969. The record reflects that the earliest manifestations of peripheral neuropathy were almost a decade or more after discharge from active duty service.

- 46


Additionally, the legal requirement that peripheral neuropathy manifest within weeks or months of herbicide exposure and resolve within 2 years of onset has not been met. Thus, the veteran is not entitled to presumptive service connection for peripheral neuropathy under 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). .

The veteran is not precluded, however, from establishing that his peripheral neuropathy is related to service under the provisions of 38 D.S.C.A. § 1110 and 38 C.F.R. § 3.303(d). See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In this regard, Dr. Desalvo, a private physician, diagnosed peripheral neuropathy in July 1997 and opined that as the veteran served in Vietnam, one must consider the cause of peripheral neuropathy to be due to Agent Orange exposure. The Board points out, however, that Dr. Desalvo first examined the veteran in early 1997, and it is not shown that a review of the record was performed at that time. As noted previously, the record does not show the requisite Vietnam service necessary to presume exposure to Agent Orange. Because it is based on an inaccurate history, Dr. Desalvo's opinion is of no probative weight. Cf  Kowalski v. Nicholson.

VA has found that a presumption of service connection is not warranted for chronic peripheral nervous system disorders, 64 Fed. Reg. 59,232 (Nov. 2, 1999), or for chronic persistent peripheral neuropathy, 67 Fed. Reg. 42,600 (June 24, 2002), 68 Fed. Reg. 27,630 (May 20, 2003). VA has also determined that the evidence against an association between herbicide exposure and chronic peripheral neuropathy outweighs the evidence for such an association." 61 Fed. Reg. 57586, 57587 (November 7, 1996).

The veteran's statements in the record and hearing testimony are acknowledged. He argues that he was exposed to Agent Orange during service and that this exposure has caused peripheral neuropathy. The Board points out, however, that although the veteran may be competent to testify as to the symptomatology he has experienced over the years, without medical expertise or training, he is not competent to offer a medical opinion as to causation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492,494-5 (1992) (laypersons are not competent to render medical opinions).

- 47 


For all of the foregoing reasons, service connection for peripheral neuropathy must be denied.

ORDER

Service connection for PTSD is denied.

Service connection for hepatitis is denied.

Service connection for bilateral hearing loss, to include as secondary to otitis externa, is denied.

Service connection for peripheral neuropathy, to include as secondary to herbicide exposure, is denied.


Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

- 48 




